Citation Nr: 0636099	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  01-00 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In a July 2000 rating decision, the RO denied an 
increased rating for schizophrenia and determined that new 
and material evidence to reopen a claim for service 
connection for a back disability had not been submitted.  The 
veteran timely perfected an appeal of these determinations to 
the Board.  

In a January 2004 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and, in 
conjunction with the veteran's service-connected 
schizophrenia, assigned an evaluation of 30 percent 
disabling.  

In a January 2005 decision, the Board denied a disability 
rating in excess of 10 percent for schizophrenia for the 
period prior to December 20, 2000, granted a disability 
rating of 50 percent for schizophrenia/post-traumatic stress 
disorder for the period from December 20, 2000, and reopened 
and remanded the veteran's claim of entitlement to service 
connection for a back disability.

The issue of service connection for a back disability is 
again before the Board.


FINDINGS OF FACT

The veteran's back disability is not related to a disease or 
injury in service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
military service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in May 2001, August 2005, and March 
and June 2006, the veteran was furnished notice of the type 
of evidence needed in order to substantiate his claim for 
service connection, including notice that a disability rating 
and effective date will be assigned if service connection is 
awarded, as well as the type of evidence VA would assist him 
in obtaining.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran was informed of his responsibility 
to identify, or submit directly to VA medical evidence, 
including evidence that shows an injury or disease in 
service, a current disability, evidence of a relationship 
between the current disability and a disease or injury in 
service.  The veteran was also informed that this evidence 
could consist of medical records or medical opinions, as well 
as evidence from other sources.  And the veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claim.

In addition, the RO advised the veteran and his 
representative of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the claim.  
The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service treatment records, a VA examination 
report, and statements submitted by the veteran and his 
representative in support of his claim.  In addition, the 
Board notes that this matter has been remanded for additional 
development, to include an opportunity to be examined in 
connection with his claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.


II.  Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, such as 
arthritis, a presumption of service connection arises if the 
disease is manifested to a degree of 10 percent within a year 
following discharge from service.  38 C.F.R. § 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

The medical evidence in this case consists of the veteran's 
service medical records, post-service treatment records and a 
VA examination in connection with the claim.  

In this case, the Board will focus its discussion on evidence 
that concerns whether the veteran's current condition is 
related to a disease or injury in service.  

Here, the Board notes that the veteran's service medical 
records contain no indication that the veteran was diagnosed 
with or sought treatment for a back condition in service.  
Upon separation from service, the veteran reported back 
trouble on his Report of Medical History, but his separation 
Medical Examination did not note any spine or other 
musculoskeletal conditions.  There is also no indication of 
any back condition within one year of service.  

Post service medical records show complaints of back pain.  
He has been noted to have spasm of the paravertebral muscles 
and tenderness at L4, L5, and has been diagnosed with 
lumbosacral strain.  

In order to determine whether the veteran suffers from a back 
condition that is related to his military service, the 
veteran was afforded a VA examination in April 2006.  The 
examiner indicated that the veteran's claims file was 
reviewed in connection with the examination.  The examiner 
noted the veteran's medical history and indicated that the 
veteran reported a back injury while serving in Vietnam.  
Elsewhere in the veteran's claims file, the veteran indicated 
that he drove over rough bumpy roads in Vietnam and that 
this, along with other rough treatment of his back in 
service, is what caused his back condition.  The examiner 
indicated that the veteran continued to suffer persistent 
back pain over the years, and indicated that the veteran had 
some back pain from doing jobs that were required while he 
was in prison from 1994 to 2000.  After examination, the 
veteran was diagnosed with degenerative disc disease of the 
lumbar spine.  Regarding nexus to service, the examiner noted 
that the veteran had been denied service connection for a 
back condition in the past and that he found nothing in the 
record or upon examination to reverse that decision.  The 
examiner stated that he could not relate the veteran's 
condition with his service. 

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's current back 
disability is related to his service.  There is no indication 
in the veteran's service records that he injured his back in 
service and there is no indication of a back condition within 
one year of service.  In addition, while the veteran did 
report back trouble on his separation medical history, the VA 
examiner who examined the veteran and his file in connection 
with the claim, stated that he could not relate the veteran's 
condition with his service. 

While the veteran may feel that he has a back condition that 
is related to his service, the Board notes that, as a lay 
person, the veteran is not competent to establish a medical 
diagnosis or show a medical etiology; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In this case, the medical evidence is against a finding that 
the veteran's current back condition is related to or had its 
onset in service.  Service connection for a back condition 
must therefore be denied.  


ORDER

Service connection for a back disability is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


